Citation Nr: 9921928	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased initial rating for residuals 
of bilateral hernia repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from August 1974 to August 
1984, and from August 1985 to September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for bilateral inguinal hernias, and assigned a 
noncompensable disability evaluation.  The RO also denied 
service connection for bilateral hearing loss.  In a rating 
decision dated in June 1997, the RO granted a 10 percent 
rating for bilateral hernia repair effective June 18, 1996.

The Board has herein reframed the bilateral hernia repair 
issue on the title page to comport with the recent ruling in 
Fenderson v. West, 12 Vet.App. 119 (1999), wherein the Court 
of Appeals for Veterans Claims (the Court) held that, in 
initial rating claims, separate or "staged" ratings must be 
assigned where the evidence shows varying levels of 
disability for separate periods of time.  This claim is 
addressed in the remand appended to this decision.

The Board notes that the RO included additional issues in the 
statement of the case and appeal certification.  However, the 
appellant specifically limited his notice of disagreement and 
substantive appeal to the two issues listed above.  The Board 
does not have jurisdiction over the additional issues.


FINDINGS OF FACT

1.  The appellant does not currently manifest bilateral 
hearing loss disability.

2.  The claim for service connection for bilateral hearing 
loss disability is not plausible.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded, and there is no further statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends, in essence, that he has bilateral 
hearing loss stemming from his in-service exposure to 
acoustical trauma.  In this regard, he states that he has 
experienced increased difficulty in hearing over the last few 
years.  He also states that he was exposed to a significant 
amount of aircraft noise during his 16 years of service as a 
flightline technician and aircrewman.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The appellant's enlistment examination for his first period 
of active service, dated in August 1974, revealed audiometric 
findings of pure tone thresholds of 5 decibels for the both 
ears at 500, 1000, 2000, and 4000 Hertz.  Audiological 
examination upon his separation in August 1984 showed right 
ear pure tone thresholds of 0, 10, 0, 10 and 10 decibels, and 
left ear pure tone thresholds of 5, 0, 0, 5, and 15 at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively.  At no time 
during this period of active service did any audiological 
examination reveal auditory thresholds of 40 decibels or 
greater in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz, or auditory thresholds of 26 decibels or greater 
for at least three of those frequencies.

The appellant's enlistment examination for his second period 
of active service, dated in July 1985, revealed audiometric 
findings of pure tone thresholds of 0 decibels for the right 
ear at 500, 1000, 2000, 3000 and 4000 Hertz.  Left ear pure 
tone thresholds were 0, 0, 0, 5, and 10 decibels at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively.  His 
separation examination, dated in April 1995, revealed his 
complaint of high frequency hearing loss.  Audiological 
examination showed right ear pure tone thresholds of 5, 5, 0, 
0 and 15 decibels, and left ear pure tone thresholds of 5, 5, 
0, 5, and 10 decibels at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  At no time during this period of active 
service did any audiological examination reveal auditory 
thresholds of 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or auditory 
thresholds of 26 or greater for at least three of those 
frequencies.

VA audiological examination, dated in January 1996, recorded 
audiometric readings which showed right ear pure tone 
thresholds of 5, 10 0, 5, and 25, and left ear pure tone 
thresholds of 0, 0, 0, 5, and 35 at 500, 1000, 2000, 3000 and 
4000 Hertz, respectively.  Speech recognition using the 
Maryland CNC word list was 100 percent bilaterally.

The audiometric findings noted on the report of the VA 
examination in January 1996, as well as those recorded in 
service, do not meet the above criteria for establishing the 
presence of impaired bilateral hearing.  In this respect, the 
recorded pure tone thresholds are below 40 decibels in all of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, and the 
pure tone thresholds are not greater than 26 decibels in at 
least three of those frequencies.  Additionally, speech 
recognition is not below 94 percent.  Therefore, for VA 
service connection purposes, the appellant has not been shown 
to have bilateral hearing loss disability.  38 C.F.R. § 3.385 
(1998).  Therefore, his claim for service connection for 
bilateral hearing loss is not well grounded, and the claim 
must be denied.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  In his Notice of 
Disagreement, dated in August 1996, the appellant argued that 
his VA audiological examination was inadequate for rating 
purposes on the basis that, despite his inability to 
comprehend two words spoken by the VA examiner, his speech 
recognition was evaluated as 100 percent bilaterally.  The 
Board, upon thorough review of the January 1996 audiological 
examination report, fails to finds any examiner notations of 
the appellant's inability to recognize words.  This report, 
which also fails to reveal any inaccuracies or inadequacy of 
findings, is sufficient for rating purposes.  The appellant 
has not referenced any existing evidence which arguably would 
well ground the claim.  For these reasons, the Board is of 
the opinion that VA has no further duty under 38 U.S.C.A. 
§ 5103(a).  See Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
see also Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Service medical records show that the appellant underwent 
repair of left and right direct hernia inguinal hernias in 
1989.  In a rating decision dated in April 1996, the RO 
granted service connection for bilateral inguinal hernia 
repairs, and assigned an initial noncompensable disability 
evaluation.  In June 1996, the appellant incurred a recurrent 
left direct inguinal hernia high on his incisional area.  In 
July 1996, he underwent a herniorrhaphy with mesh, and the 
operative report indicated that he had had a "very weak 
internal ring with protruding lipomas, but no actual sac was 
found.  There was no evidence of direct sac or femoral 
hernia."  Thereafter, the RO assigned a 10 percent 
disability evaluation effective to June 1996.  In view of the 
recurrence of his left inguinal hernia since his VA general 
medical examination in January 1996, the Board is of the 
opinion that the appellant should undergo a special VA 
examination by a surgeon before this case is decided.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain all current records of treatment pertaining 
to the appellant's bilateral hernia disability.

2.  The RO should then schedule the appellant for 
a special VA examination by a surgeon to determine 
the current severity of his bilateral inguinal 
hernias.  In this regard, the appellant's 
complaints should be elicited, and the examiner 
must comment specifically on those complaints.  
The claims folder and a copy of this remand should 
be made available to the examiner prior to the 
examination.  Following examination, the examiner 
is requested to fully describe the nature, extent, 
and severity of the bilateral hernia disability, 
to include whether there is recurrence on either 
(or both) side(s) and whether any recurrent hernia 
is small, large, reducible, and/or well supported 
by truss.

3.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of an increased initial rating for residuals of 
bilateral hernia repair, to include consideration 
of any additional medical evidence obtained by the 
RO pursuant to this remand and the holding in 
Fenderson.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

